diversion despite his prior participation in the program, the determination
                to admit him to the program a second time was within the district court's
                discretion.   See NRS 458.320(2). And Carrillo points to no authority
                prohibiting the district court from considering his prior participation.
                              Second, Carrillo contends that the district court erred by
                questioning his assertion that he believed the residence was unoccupied
                and by relying on the Division of Parole and Probation's assessment that
                this assertion was untruthful. Carrillo fails to demonstrate that the
                district court erred in assessing his credibility, see Howard v. State, 106
                Nev. 713, 722, 800 P.2d 175, 180 (1991), abrogation recognized on other
                grounds by Harte v. State, 116 Nev. 1054, 1072 n.6, 13 P.3d 420, 432 n.6
                (2000), and the record does not demonstrate that the district court relied
                solely on the Division's assertion. In addition, Carrillo's sentence is within
                the parameters provided by the relevant statute.          See MRS 205.060(2).
                Therefore, Carrillo fails to demonstrate that the district court abused its
                discretion, and we
                              ORDER the judgment of conviction AFFIRMED.'



                                                                      '   J.
                                         Hardesty


                Pst-Ot
                Parraguirre




                     'The fast track response does not comply with NRAP 3C(h)(1) and
                NRAP 32(a)(4) because it does not have 1-inch margins on all four sides.
                We caution the State that future failure to comply with formatting
                requirements when filing briefs with this court may result in the
                imposition of sanctions. See NRAP 3C(n).
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                cc: Hon. James E. Wilson, District Judge
                     State Public Defender/Carson City
                     Attorney General/Carson City
                     Carson City District Attorney
                     Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A